Citation Nr: 0515040	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to service-connected hepatitis.  

3.  Entitlement to an initial evaluation above 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
February 15, 1994 to September 13, 1999.  

4.  Entitlement to an initial evaluation above 50 percent for 
PTSD for the period beginning September 14, 1999. 

5.  Entitlement to an initial evaluation above 30 percent for 
hepatitis for the period from January 5, 1994 to March 10, 
2001. 

6.  Entitlement to an initial evaluation above 60 percent for 
hepatitis for the period beginning March 11, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1949 
to January 1950 and from October 1950 to November 1951.
 
The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to an increased initial rating for 
PTSD, and entitlement to an increased initial rating for 
hepatitis for the period beginning March 11, 2001, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The increased rating issues are from initial disagreements 
following the award of service connection.  Therefore, as 
reflected by the issues on the title page, and other 
discussion as appropriate, the provisions of Fenderson 
concerning "staged ratings are for application.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran does not have residuals of frostbite shown to 
be related to any in-service occurrence or event.

2.  The veteran's diabetes mellitus was not present in 
service, was not present to a disabling degree within the 
first post-service year, and was not caused by or made worse 
by hepatitis.

3.  For the period from January 5, 1994 to March 10, 2001, 
the veteran's hepatitis caused minimal liver damage 
associated with fatigue.  Moderate liver damage was not shown 
for this initial period.


CONCLUSIONS OF LAW

1.  Residuals of frostbite were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).

2.  Diabetes mellitus was not incurred in service or 
aggravated by, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by service-connected hepatitis.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107  (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  For the period from January 5, 1994 to March 10, 2001, 
the criteria for an evaluation above 30 percent for hepatitis 
have not been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.103(a), 3.159, 3.326, 4.7, 4.114, 
Diagnostic Code 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  This collection of laws is generally 
known as the Veterans Claims Assistance Act (VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements, as related to claims for 
entitlement to service connection for residuals of frostbite, 
entitlement to service connection for diabetes mellitus 
including as secondary to service-connected hepatitis, and 
entitlement to an increased initial evaluation for hepatitis 
for the initial period, by issuance of a VCAA letters in 
April 2002 and June 2003, as well as by a January 1998 
statement of the case and a August 2003 and June 2004 
supplemental statements of the case.  The veteran was 
informed by the VCAA letters of development that would be 
undertaken with his assistance in furtherance of his claims, 
and was informed of evidence necessary to support his claims.  
By the statement of the case and supplemental statements of 
the case, the veteran was informed of the current standards 
for evidence required to warrant grants of his claims for 
service connection and increased rating.  VA by the April 
2002 and June 2003 VCAA letters informed the veteran that it 
was ultimately his responsibility to see that evidence in 
furtherance of his claims is obtained.  VA then also asked 
for the veteran to directly submit evidence supportive of his 
claims.  

The veteran was afforded assistance in development of his 
claims on appeal, including being afforded the opportunity of 
a hearing before a Veterans Law Judge of the Board.  There is 
some confusion as to whether a hearing was desired.  This 
appears to have been resolved by the latest indications that 
a hearing is no longer desired.  Accordingly consideration of 
the instant matters may proceed.

Evidence whose existence was indicated by the veteran was 
requested by the RO, and all evidence received has been 
associated with the claims folder.  There is no indication 
that additional evidence, including medical evidence, beyond 
that already associated with the claims folder, need be 
obtained by VA for the development of the claims adjudicated 
here.  While this issue of entitlement to an increased rating 
for hepatitis for the period beginning March 11, 2001 is the 
subject of remand, below, in part for a fully informed, 
contemporaneous medical examination, that is not required to 
address the level of hepatitis disability prior to March 11, 
2001, since prior medical records and VA examinations from 
that period address that the disability as it existed then.  
The Board is satisfied that all indicated pertinent evidence 
has been obtained and associated with the claims folder.  The 
veteran has essentially been told to submit all evidence that 
he has, and there is no indication that he has failed to do 
so.  

The RO requested, received from the Social Security 
Administration, and associated with the claims folders Social 
Security disability determinations and medical records 
underlying those determinations.  

The RO did request by a March 2004 letter treatment records 
from Dr. Ronald Greenberg, a private physician whom the 
veteran indicated had afforded him treatment.  Also, in a 
March 2004 letter to the veteran, the RO requested that the 
veteran submit records of treatment by that physician.  
However, no records of treatment were received.  The June 
2004 supplemental statement of the case informed the veteran 
that the medical questionnaire completed by Dr. Greenburg in 
October 2003 was contained within the claims folder, but no 
treatment records of Dr. Greenburg were listed in that 
supplemental statement of the case among the enumerated 
evidence of record.  Thus the veteran was informed of that 
evidentiary deficiency, and was also previously informed that 
it was ultimately his responsibility to obtain records 
supportive of his claim.  Accordingly, further efforts to 
obtain any additional records from Dr. Greenburg are not 
required as part of a duty to assist the veteran, including 
pursuant to the VCAA, prior to Board adjudication of the 
issues adjudicated herein.  

It is true, as noted in the remand, below, that all VA 
psychiatric treatment records are not contained in the claims 
folder.  However, because the claims adjudicated herein are 
claims for physical disorders, and not psychological 
disorders, and because the claims are not shown to be 
associated or alleged to be associated with psychological 
disorders, there is no reasonable possibility that obtaining 
such psychiatric treatment records would further the 
veteran's claim adjudicated herein.  Hence those records need 
not be obtained prior to this adjudication.  

The veteran was afforded VA examinations in August 1997 
addressing both his claim for service connection for 
residuals of frostbite, and his claim of entitlement to 
service connection for diabetes mellitus as secondary to 
service-connected hepatitis.  

The veteran's representative, in a substantive appeal 
submitted in January 2005, argued that there was not evidence 
of record to support a denial of the appealed claims.  The 
Board disagrees, as may be discerned from its discussion, 
below, of its denial of the appealed claims adjudicated 
herein.  

Thereafter in 2005, the veteran's representative submitted 
additional medical evidence, consisting of current medical 
statements regarding the veteran's current level of 
disability.  A December 2004 letter by Dr. Greenberg merely 
briefly iterated the veteran's multiple current medical 
problems and noted that they were significant problems, and 
so did not address or pertain to any issue adjudicated here.  
A medical questionnaire completed by Dr. Tolentino, another 
private physician, in January 2005, addressed the nature of 
the veteran's current mental disorders.  Because the Board 
does not here adjudicate the veteran's claim for an increased 
evaluation for PTSD, or the severity of his other current 
service-connected disabilities, these submissions are not 
pertinent to the appealed issues here adjudicated.  Hence, 
there is no procedural prejudice to the veteran from the 
Board's adjudication of issues by this decision without prior 
review by the RO of this additional evidence.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal that are adjudicated 
by this decision.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service connection claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Secondary service connection may be granted where the 
evidence shows that a chronic disability is proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Additionally, certain diseases, including 
diabetes mellitus, may be subject to service connection based 
on presumed service incurrence if manifested to a compensable 
degree within one year subsequent to separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 
C.F.R. §§ 3.307, 3.309 (2004).

The claims folder, with its numerous records, both VA and 
private, consisting of records of both treatment and 
examination, and private examination in years past for 
evaluation of the veteran's various disabilities for Social 
Security purposes, show no records of findings, treatment, or 
diagnosis of any residuals of frostbite, or of any medical 
findings of any causal link between the veteran's service-
connected hepatitis and his diabetes mellitus.  

The veteran's service medical records, contained within the 
claims folder, show no treatment, findings, or diagnoses of 
either frostbite or diabetes mellitus.  The report of the 
veteran's service separation examination in November 1951 
notes surgical treatment for difficulty breathing through the 
nose, and treatment for hepatitis.  The report also noted 
that the veteran had ametropia of both eyes and a scar of the 
left hand.  There is no indication that the examination was 
not thorough.  The examination report noted that the 
veteran's feet and lower extremities, as well his 
neurological systems, vascular system, and endocrine system, 
were all normal.  The report specifically stated that there 
were no other serious injuries, operations, or diseases.  

At a VA examination conducted in August 1997 addressing the 
veteran's diagnosed diabetes mellitus, the examiner noted the 
veteran's belief that he developed diabetes mellitus due to 
his hepatitis, based on the absence of diabetes in his 
family.  The examiner, however, noted the veteran's medical 
history as well as his obesity and current diabetic 
treatment, and opined that there was no causal link between 
his hepatitis and his diabetes mellitus.  

At a VA vascular examination conducted in August 1997 to 
address the veteran's contentions of current frostbite 
residuals, the examiner reviewed the veteran's history.  The 
veteran contended that he had frostbite injury in service 
which affected his calf areas but not his feet, treated by a 
local solution with perhaps two treatments while hospitalized 
for hepatitis in Japan in service.  The veteran denied 
claudication-type symptoms and footrest pain.  Current 
complaints included dependent edema of the left calf, and 
bilateral popliteal region burning-type pain approximately 
once per week when he lying down.  The examiner noted the 
veteran's history of coronary artery bypass graft with left 
saphenous vein harvesting.  On examination, he observed 1+ 
left-side calf and ankle edema.  There were no lesions on the 
right.  Sensation was intact bilaterally.  Peripheral pulses 
were 2+ bilaterally at all of the following: carotids, 
radials, femorals, popliteals, dorsalis pedis, and posterior 
tibials.  Diagnoses included coronary artery disease status 
post coronary artery bypass graft, diabetes mellitus, 
hypertension, hypercholesterolemia, hepatitis C, and 
thrombocytopenia.  The examiner opined that he doubted there 
was any frostbite injury in service, and noted that there was 
currently no obvious vascular pathology that would be 
associated with that disorder.  

While the veteran has contended that he has residuals of 
frostbite developed in service, and that his diabetes 
mellitus is due to his service-connected hepatitis, these are 
medical questions, and the veteran, as a lay person, is not 
considered qualified to render opinions which may be relied 
upon by VA on such medical questions.  Lay testimony is not 
competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Espiritu v. Derwinski,  2 Vet. App. 492, 494-
495  (1992).  

Regarding the veteran's claim for residuals of frostbite, the 
Board must consider the applicability of 38 U.S.C.A. § 
1154(b).  The record reflects that the veteran was in the 
infantry in Korea during the Korean conflict.  In the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 1154.

However, even if the Board were to concede that the veteran 
engaged in combat in Korea and suffered cold exposure during 
such combat, as would be consistent with the circumstances, 
conditions, or hardships of combat service in the cold Korean 
winter of 1950-1951, the evidence of record still weighs 
against a grant of the benefit sought.  A grant of service 
connection requires not only the occurrence of an in-service 
disease or injury, but also a current disability that can be 
linked to that in-service injury.

The statute in question, 38 U.S.C.A. § 1154(b), providing a 
presumption of incurrence of combat-related disease or 
injury, may only support the assertion that the veteran had 
cold injury in service; it does not support his assertion 
that his current disorders were those inservice cold 
injuries, or that his current disorders were due to that cold 
exposure in service.  That question of causation is a medical 
one, answered here by the weight of obtained medical opinion.  
Here, a VA examiner has concluded not only that the veteran 
did not have frostbite in service, but also that there are no 
current residuals of such an injury.  The veteran has 
presented no affirmative medical evidence to weigh against 
that medical opinion.  Service connection cannot be granted 
in this case if the weight of the evidence is against a 
finding of current residuals of frostbite in service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of frostbite.  

Similarly, the VA examiner who in August 1997 addressed his 
diabetes contentions, provided a medical opinion against 
there being any causal association between the veteran's 
diabetes mellitus and his service-connected hepatitis.  
Because there is no contrary medical evidence supporting such 
an association, and because there is no medical evidence of 
aggravation of the veteran's diabetes mellitus by his 
hepatitis, or supporting the proposition that diabetes 
mellitus was present in service, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for diabetes mellitus, both on a direct basis and 
as secondary to service-connected hepatitis.  Diabetes 
mellitus is also not shown by medical records to have been 
present to a disabling degree within the first post-service 
year, and hence service connection may not be presumptively 
granted for diabetes mellitus on that basis.  38 C.F.R. 
§§ 3.307, 3.309.  

Because the preponderance of the is against the appealed 
claims of entitlement to service connection for residuals of 
frostbite and entitlement to service connection for diabetes 
mellitus, the benefit of doubt doctrine does not apply to 
these claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating Claim for Hepatitis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004). When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA 
regulations also require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered.  38 C.F.R. §§ 4.1, 4.2, 4.10.  
As noted above, in view of the fact that this is an initial 
rating assigned, consideration of "staged" ratings will be 
undertaken as needed.  See Fenderson, supra.

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  Prior 
to the July 2, 2001, regulatory change, Diagnostic Code 7345 
(under which the veteran is currently rated), was the 
appropriate rating Code for infectious hepatitis.  Following 
the regulation change, Diagnostic Code 7345 was amended and 
is currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C. Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.  
Because the issue adjudicated by this decision is whether an 
evaluation greater than the 30 percent assigned is warranted 
for the veteran's hepatitis C for the period from January 5, 
1994, to March 10, 2001, only the prior rating criteria under 
Diagnostic Code 7345, are applicable for this adjudication of 
the rating for this prior period.  Kuzma.

Under the prior criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, Code 7345.

The veteran's disability picture as presented during the 
period January 5, 1994 through March 10, 2001, includes a 
some treatment records in the period in which the veteran 
complains of some fatigue or weakness, and some nausea or 
loss of appetite.  However, during this rating period, 
significant weight loss is not shown, the level of ongoing 
fatigue due to hepatitis is not noted to be significant, and 
dietary restrictions or other ongoing therapeutic measures 
for treatment of hepatitis or liver cirrhosis are also not 
shown.  During the period, the veteran had multiple other 
disorders for which he received treatment, including diabetes 
mellitus, coronary artery disease, hypertension, and peptic 
ulcer disease.  Disabling arthritis was also noted in the 
record.  

In a March 1994-submitted request for an increased evaluation 
hepatitis, the veteran reported that his hepatitis had 
worsened so that he was scheduled of an interferon injection.  
In that statement he listed multiple symptoms, including 
depression, sleeplessness, and memory loss.  

At a VA March 1994 VA examination for liver disease, the 
veteran reported that in January 1994 he was hospitalization 
at the Northport VAMC, and that he was then told that he had 
hepatitis C and cirrhosis based on a liver biopsy.  He 
reported that currently he had nausea, and that he had 
vomiting approximately twice a week.  However, he stated that 
the vomiting was more of a regurgitation, and was not a large 
volume of vomitus.  He reported that he had abdominal 
discomfort for short amounts of time that were only a 
nuisance, that he had no malaise, no anorexia, no weight 
loss, and no generalized weakness.  He reported having an 
intolerance for eating cheese or drinking orange juice, among 
other foods.  The examiner observed the veteran to be obese 
with an obese abdomen.  He could not feel through the abdomen 
to palpate the liver.  

In October 1994 the veteran underwent VA hospitalization for 
diabetes mellitus with poor control of blood sugar levels.  
The cause of the poor control was found to be emotional 
stress due to situational circumstances.  The veteran was 
noted to have had a liver biopsy in the past which showed 
chronic active hepatitis.  However, no symptoms attributed to 
hepatitis were note.  The veteran's multiple medications to 
treat various illnesses were noted, with no current 
prescribed treatment of hepatic insufficiency.  

At an August 1997 VA examination addressing alimentary 
appendages, the veteran reported that he had liver disease in 
service in 1951 ,with symptoms then including vomiting, 
anorexia, and fatigue.  The veteran reported pains in his 
right mid abdomen once a month, nausea approximately once 
every two weeks, loss of appetite at times for a few days, no 
vomiting, not much pain, no anorexia, and no weight loss.  He 
did report having generalized weakness.  He reported being 
told that his blood platelets were too low.  He also reported 
having an associated trouble with episodic bleeding from the 
nose and rectum.  The examiner diagnosed hepatitis C, with 
cirrhosis and bleeding from the nose and rectum probably 
secondary to his hepatitis.  

An exercise tolerance test was conducted in May 1998, with an 
average Mets score of 2.53.  Other treatment records reflect 
attempts to increase the veteran's exercise, and reduce his 
weight and control his blood sugar through improved diet.  
However, records during the rating period did not objectively 
document any significant reductions in weight.  

In an undated treatment record printed in February 1999, the 
veteran's history of hepatitis with thrombocytopenia 
secondary to hypersplenism and mild anemia were present, but 
folate and B12 levels were normal, and the veteran's liver 
disease was not found to be the cause of his reported ongoing 
absence of energy.  The examiner assessed that the veteran's 
lack of energy might be due to medication but probably was 
secondary to depression.  

The veteran was hospitalized for three days in August 1999 
for reported syncope the morning of the day of admission.  
The veteran reported a history of dizziness and visual 
"spots".  However, he denied nausea, vomiting, abdominal 
pain, or urinary symptoms.  The veteran's psychiatric profile 
was noted to be positive for depression.  The veteran 
reported a 40-pound weight loss between June and August.    A 
head CT was ordered to rule out worsening cirrhosis.  That CT 
scan, as reported in a record of a January 2000 VA 
hospitalization, noted below, showed hepatomegaly.  He was 
treated for orthostatic hypotension.  The record of 
hospitalization did not indicate whether the veteran was 
attempting to lose the weight lost, and did not indicate that 
the veteran was malnourished or underweight.  

At a VA examination of the veteran for liver disease in 
September 1999, his history of hepatitis and cirrhosis were 
noted.  There was no current vomiting, hematemesis, or 
melena.  He was under no current treatment for liver disease.  
He reported having rare nausea and some fatigue.  The 
examiner noted that the veteran had gained weight, that he 
had no hematemesis or melena, and that he had only slight 
right upper quadrant pain.  The liver size was normal.  
Muscle strength was good.  By history, there were no 
esophageal varices and no gall bladder disease.  The examiner 
assessed that there were no physical signs of liver disease.  

The veteran was hospitalized at a VA facility for two days in 
January 2000 for reported increasing shortness of breath and 
pedal edema.  Pancytopenia was found and noted to be most 
likely due to hepatitis C, cirrhosis, and splenomegaly.  
Because ventricular function as tested in June 1999 was noted 
to be adequate with a 67 percent ejection fraction, the 
examiner assessed that the increased shortness of breath and 
pedal edema were likely due to a diastolic dysfunction.  

The veteran was hospitalized at a VA facility for five days 
in February 2001, due to recent syncope.  He was noted to 
have very little exercise tolerance, and to stay in bed most 
of the day.  However, the veteran was developed and 
nourished.  His abdomen was obese, non-tender, and non-
distended, with splenomegaly but with the liver not palpable.  
He was treated with intravenous Lasix for congestive 
dysfunction with excellent results.  The veteran's syncope 
was assessed as most likely vasovagal, with noted aortic 
sclerosis.  The veteran's thrombocytopenia due to hepatitis C 
was noted to be long-standing and stable.  

The veteran underwent further VA hospitalization in March 
2001.  He presented with an unsteady, shuffling gate.  His 
wife reported that he had begun also to lose his memory.  He 
was noted to ambulate with a walker, whereas on last 
admission he had used a cane.  He was noted to be generally 
confined to his bed due to disabling arthritis.  The veteran 
complained of left side episodic chest pain, as well as 
headaches of one week duration.  He also reported urinary 
incontinence since February.  Diagnostic testing determined 
that the veteran had elevated serum ammonia secondary to 
hepatic insufficiency.  This hepatic insufficiency was the 
basis of the RO's assignment of an increased rating to 60 
percent for the veteran's hepatitis, effective from the March 
13, 2001 date of hospital admission.  Even at this 
hospitalization, the veteran reported having no abdominal 
pain, nausea, vomiting, diarrhea, or constipation.  

In this case, the veteran was not shown by treatment records 
or examination reports to consistently have significant 
fatigue, significant nausea or vomiting, or other symptoms of 
moderate liver damage, or dietary restrictions or ongoing 
therapeutic measures for hepatitis during the January 5, 1994 
to March 10, 2001 rating period.  He reported one set of 
symptoms primarily involving nausea and vomiting upon VA 
examination in 1994, and another set primarily involving 
fatigue upon VA examination in 1999.  Over the period, the 
veteran's symptom set attributed to his hepatitis have thus 
varied.  However, more than minimal liver damage symptoms 
have not been shown on an ongoing basis over the rating 
period  from January 5, 1994 to March 10, 2001.  Treatment 
records throughout the rating period have shown varying 
complaints of fatigue or loss of energy, though without a 
medical attribution of fatigue solely to liver function, and 
without a finding of liver damage resulting in significant 
impairment in energy or functioning.  Records of treatment or 
examination during this rating period do not indicate that 
nausea or vomiting were present to any significant degree.  

Accordingly, the Board concludes that the veteran's symptoms 
attributed to his hepatitis, as supported by history and 
medical findings, more nearly approximate those of hepatitis 
with minimal liver damage, corresponding to a 30 percent 
evaluation for hepatitis, than hepatitis with moderate liver 
damage, corresponding to a 60 percent evaluation for 
hepatitis.  An increased initial evaluation to 60 percent 
disability is not warranted based on the evidence shown, for 
the period from January 5, 1994 to March 10, 2001.  38 C.F.R. 
§ 4.7, 4.114, Diagnostic Code 7345 (as in effect prior to 
July 2, 2001).  The preponderance of the evidence is against 
the claim, and, therefore, the benefit of the doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of frostbite is denied. 

Service connection for diabetes mellitus, including as 
secondary to service-connected hepatitis, is denied.  

An initial increased rating above the 30 percent assigned for 
hepatitis for the period from January 5, 1994 to March 10, 
2001, is denied.  


REMAND

In an April 1996 VA medical treatment record, it is noted 
that the veteran received psychiatric treatment at the VA 
clinic in Plainview, New York, since 1994.  An August 1997 VA 
examination informs that the veteran was receiving 
psychiatric treatment at the Northport VAMC.  A September 
1999 VA psychiatric examination record informs that the 
veteran underwent VA psychiatric hospitalization in June 
1999, with outpatient psychiatric treatment thereafter at 
that facility.  Records of psychiatric treatment at these 
facilities should be obtained in furtherance of the veteran's 
PTSD claim.  

VA psychiatric treatment records in February 2003 and March 
2003 show that the veteran sought admission, and apparently 
obtained it, at a VA shelter facility in February 2003.  The 
veteran also self-referred from that shelter facility for a 
VA clinical evaluation, based on his allegation that he had 
current recurrence of depression.  There is thus the question 
presented of an increase in severity of his service-connected 
PTSD.  The Board notes that the record of that March 2003 
evaluation in the claims folder is incomplete (with pages 
missing), and hence unobtained VA psychiatric treatment 
records must be obtained.  The veteran was afforded a VA PTSD 
examination in March 2004.  However, that examiner noted in 
the examination report that the claims folder was unavailable 
for review.  Additionally, the veteran's representative in 
February 2005 submitted a physician's questionnaire from one 
Dr. Tolentino informing of treatment of the veteran for the 
past eight years, and addressing the nature and severity of 
the veteran's PTSD.  It does not appear that records of 
treatment by that physician have been obtained and associated 
with the claims folder.  For all these reasons - because his 
PTSD may have increased in severity, because complete records 
of the veteran's VA psychiatric treatment and treatment by 
Dr. Tolentino are not contained in the claims folder, and 
because the March 2004 VA psychiatric examiner did not have 
the claims folder for review for the examination - remand to 
complete the mental health record within the claims folder, 
and to obtain a VA psychiatric examination informed by that 
record, is necessary.  VA regulations require that each 
disability be viewed in relation to its history both in the 
examination and in the evaluation of the disability. 38 
C.F.R. § 4.1 (2004).  It is essential that the examining 
physician have the veteran's medical records to review in 
conjunction with the examination, so that the evaluation of 
the claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Board notes that an April 1996 VA medical 
treatment record informs that the veteran was receiving 
psychiatric treatment at the VA clinic in Plainview, New 
York.  However, records of treatment from that facility have 
not been obtained, and those must be obtained for a fully 
informed assessment of the veteran's PTSD.  Green.  

Similarly, remand is necessary for re-examination of the 
veteran's hepatitis, to address entitlement to an increased 
evaluation from the 60 percent assigned for the period 
beginning March 11, 2001.  In part, it is noted that the 
March 2004 VA examiner for hepatitis specified that the 
claims folder was not available for review for that 
examination.  Moreover, the December 2004 letter from Dr. 
Greenberg noted treatment for hepatitis.  It does not appear 
that records of this treatment have been obtained.  Hence, 
that examination was also not fully informed.  38 C.F.R. 
§ 4.1; Green.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should obtain and associate 
with the claims folder all records of VA 
treatment not contained within the claims 
folder, including in particular all 
records of VA mental health treatment at 
the VA Clinic in Plainview, and all 
records of VA psychiatric hospitalization 
and treatment, including therapy, at the 
Northport VAMC, all from 1994 to the 
present, as well as any additional VA 
psychiatric treatment between March 2003 
and December 2003, and after March 2004.  
The RO should also attempt to obtain and 
associate with the claims folder all 
records of treatment by Dr. Tolentino, 
and (for a second attempt) all records of 
treatment by Dr. Ronald Greenberg of the 
Queens-Long Island Medical Group.  
Records of any treatment by Dr. Greenberg 
for hepatitis should also be requested.
 
2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to assess the nature and 
severity of his service-connected 
hepatitis.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
full extent of any current hepatitis, and 
all findings attributed to this disorder 
should be set out and explained in 
detail.  

3.  Also after completion of Instruction 
1, the veteran should be scheduled for an 
appropriate VA psychiatric examination to 
assess the nature and severity of his 
PTSD.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should note psychiatric 
treatment and examination records within 
the claims folder, including those 
indicating the presence of depression 
attributed to causes distinct from those 
of the veteran's diagnosed PTSD.  In 
assessing the nature and severity of the 
veteran's PTSD, the examiner should 
differentiate disability due to unrelated 
depression or other psychiatric 
condition, from that due to PTSD, if so 
indicated by examination and review of 
the claims folder and medical record.  If 
the veteran has depression associated 
with his PTSD, the examiner should so 
state.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the veteran's claims of 
entitlement to increased evaluations for 
PTSD and hepatitis.  PTSD must be 
considered for an increased rating from 
the 30 percent assigned from February 15, 
1994 to September 13, 1999, and from the 
50 percent assigned beginning September 
14, 1999.  The prior rating criteria for 
mental disorders must be considered for 
that period prior to November 7, 1996, 
and the current criteria for ratings 
beginning November 7, 1996.  Kuzma.  If 
the determinations remain to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


